DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on September 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Pat. 11,063,181 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
In view of applicant’s terminal disclaimer filed on September 4, 2022, the rejections of claims 1-7 under nonstatutory double patenting as stated in the Office Action mailed on July 11, 2022 have been withdrawn.

Response to Amendment
In view of applicant’s amendments and arguments filed on September 5, 2022, the objection of claim 5 as stated in the Office Action mailed on July 11, 2022 has been withdrawn.

Reason for Allowance
Claims 1-13 are allowed.
The closest prior art, US Pub. 2019/0334059, discloses a plurality of protrusions disposed on a substrate, wherein the plurality of protrusions and the substrate being integrally formed.  However, the prior art differs from the present invention because the prior art fails to disclose a first zone and a second zone surrounding the first zone, and a plurality of second patterns disposed in the second zone, wherein sizes of plurality of first patterns disposed in the first zone are different from sizes of the plurality of the second patterns. 
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 6 recite a substrate having a first zone and a second zone surrounding the first zone, wherein the first zone is disposed around a center of the substrate; the plurality of patterns comprising: a plurality of first patterns disposed in the first zone; and a plurality of second patterns disposed in the second zone, wherein sizes of the plurality of first patterns are different from sizes of the plurality of second patterns.
Claim 7 recites a first-type semiconductor layer having a top surface and a bottom surface opposite to each other, the bottom surface having a first zone and a second zone surrounding the first zone, wherein the first zone is disposed around a center of the bottom surface; a plurality of patterns disposed on the bottom surface of the first-type semiconductor layer, the plurality of patterns and the first-type semiconductor layer being integrally formed, the plurality of patterns comprising: a plurality of first patterns disposed in the first zone; and a plurality of second patterns disposed in the second zone, wherein sizes of the plurality of first patterns are different from sizes of the plurality of second patterns.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-5 and 8-13 variously depend from claim 1 or 7, so they are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        September 8, 2022